Citation Nr: 1403150	
Decision Date: 01/24/14    Archive Date: 01/31/14

DOCKET NO.  09-07 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for left ear hearing loss.

2.  Entitlement to service connection for left ear tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel


INTRODUCTION

The Veteran had active duty service from January 1973 to January 1975 and had additional service in the Army National Guard from July 1977 to October 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago Illinois.

A Travel Board hearing was held before the undersigned Veterans Law Judge in April 2012.  

The Board previously considered the issue of entitlement to service connection for a right knee and right leg disability, and remanded that claim for additional development in October 2012.  In an April 2013 rating decision, the RO granted service connection for right knee internal derangement, status post tear of the medial meniscus.  The issue of entitlement to service connection for a right knee and right leg disability is no longer before the Board, as the grant of service connection was a full grant of the benefit sought.  See AB v. Brown, 6 Vet. App. 35 (1993).  

The claims for service connection for left ear hearing loss and left ear tinnitus were previously remanded in October 2012. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.






REMAND

The Board previously remanded these claims in order to obtain a VA medical opinion.  The remand instructed that the claims file should be forwarded to the examiner who performed a VA examination in February 2010.  The examiner was asked to comment on whether the Veteran's perforated left ear tympanic membrane, which was noted on examination in February 2010, is etiologically related to noise exposure in service as well as the impact of that condition on left ear hearing loss and tinnitus.  The remand instructed the VA examiner to review the claims file and specifically, the Veteran's April 2012 hearing testimony regarding military, occupational and recreational noise exposure.  The remand also instructed that the VA examiner must review the claims file, and the examination report must indicate that the claims file was reviewed.  

In June 2013, the Veteran was afforded a VA audiological examination.  The VA examiner performed an audiogram and speech recognition tests.  The VA examiner noted that puretone test results were not valid for rating purposes. The VA examiner diagnosed mixed hearing loss of the left ear and recurrent tinnitus.  The VA examiner indicated that an opinion could not be provided regarding the etiology of left ear hearing loss and tinnitus without resorting to speculation.  The examiner indicated that the reason speculation was required was because the claims file was not provided for examiner to review. 

The Board finds that a remand is warranted in order to obtain an addendum opinion based upon a review of the claims file.  The June 2013 VA examination did not comply with the remand instructions because the examiner did not provide a medical opinion based upon a review of the claims file, including the Veteran's testimony regarding his noise exposure.  Therefore, a remand is warranted in order to ensure compliance with the Board's remand order.  Stegall v. West, 11 Vet. App. 268 (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order).  



Accordingly, the case is REMANDED for the following action:

1. Return the claims file to the June 2013 VA examiner for preparation of an addendum opinion.  If the June 2013 examiner is not available, another qualified audiologist should provide the opinion.  

The examiner should review the claims file and should opine, with supporting rationale, as to whether it is at least as likely as not (50 percent or greater likelihood) that the Veteran's current left ear hearing loss and tinnitus are etiologically related to service.  The examiner should specifically review the Veteran's April 2012 hearing testimony regarding military, occupational, and recreational noise exposure prior to forming an opinion.  

The examiner should also comment on the extent to which the Veteran's perforated left tympanic membrane impacts left ear hearing loss and tinnitus, and opine as to whether it is at least as likely as not (50 percent or greater likelihood) that the perforated left tympanic membrane is etiologically related to service.  

The claims file must be made available to the examiner, and the examiner should indicate in the report that the claims file was reviewed.  A complete rationale for any opinion expressed should be provided.  If an opinion cannot be provided without resort to speculation, the examiner should discuss why this is the case.  The examiner should indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason.

2.  Following completion of the foregoing, the AMC/ RO should review the claims folder and ensure that all of the foregoing development has been conducted and completed in full.  In particular, the AMC/RO should determine whether the examiner has responded to all questions posed.  If not, the report must be returned for corrective action. 
  
3. After the requested development has been completed, the AMC/ RO should readjudicate the claims based on all the evidence of record, including any additional information and further development obtained as a result of this remand.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).









							(Continued on the next page)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


